Citation Nr: 1809420	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to a service-connected right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease, right hip, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for degenerative joint disease, right hip, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse (observer)


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1979 and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reopened claims of service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease, but continued to deny the claims on the merits.  The Veteran filed a timely notice of disagreement in December 2011.

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claims of service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease before addressing the claims on their merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In December 2008, the RO denied service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease on the basis that there was no evidence to show a link between the diagnosed conditions and active service.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.

2.  Evidence received since the December 2008 rating decision raises a reasonable possibility of substantiating the underlying claims of service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease and therefore is material evidence.

3.  Affording the Veteran the benefit of the doubt, it has been shown that his lumbar spine degenerative disc disease is related to active service.

4.  Affording the Veteran the benefit of the doubt, it has been shown that his right hip degenerative joint disease is related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claims of service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for the establishment of service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for the establishment of service connection for right hip degenerative joint disease have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

To the extent that the Veteran's service treatment records are unavailable, the Board acknowledges its heightened duty to assist in such circumstances.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction or loss of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App. 215 (2005).  Following a review of the claims file, the Board concludes that all available records identified by the Veteran as relating to the claims decided herein have been obtained, to the extent possible.  Moreover, the record contains sufficient evidence to make a decision regarding the Veteran's claims adjudicated herein.

In the present case, the Board is granting the petition to reopen the claims of service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease, and granting the claims of service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Petition to Reopen Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2008 rating decision, the Veteran was denied service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease on the basis that there was no evidence to show a link between the diagnosed conditions and active service.  The Veteran did not file a notice of disagreement.

In August 2010, the Veteran filed to reopen his claims of service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease. 

Since the December 2008 rating decision, evidence added to the claims file includes VA treatment records, a September 2011 VA examination and opinion, and a November 2011 addendum opinion. 

The September 2011 VA examination includes a medical opinion offered by the examiner.  The examiner examined the Veteran in person, took a history of the injury from the Veteran, and reviewed the Veteran's claims file.  The examiner then opined that the Veteran's lumbar spine degenerative disc disease and right hip degenerative joint disease were at least as likely as not incurred in or caused by service, noting that the Veteran gave a history of falling in a hole during deployment, having to walk on uneven ground, and carrying a heavy backpack.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final December 2008 rating decision. 

The Veteran is diagnosed with lumbar spine degenerative disc disease and right hip degenerative joint disease and has reported that his symptoms began during service and have continued since.

Thus, new evidence submitted since the RO's December 2008 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's December 2008 decision, and reopening the claims of service connection for lumbar spine degenerative disc disease and right hip degenerative joint disease is warranted.  The Veteran's appeal is granted only to this extent.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Pursuant to 38 C.F.R. § 3.303 (b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3); 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 
Analysis

Lumbar spine

The Veteran contends that service connection is warranted for lumbar spine degenerative disc disease.  Specifically, he states that while on active duty in Iraq, a mortar hit and he fell into a hole with his gear on top of him.  Alternatively, he also states that the physical rigors of service caused him to develop back problems. 

The Veteran testified at his Board hearing that approximately 45 minutes after falling into the hole, he sought treatment for his injuries.  He states that an x-ray was taken and he was treated for his knee and his hip.  

The Veteran's service treatment records from this time are incomplete, and the RO has made a formal finding of unavailability.  Associated with the claims file is an April 2004 sick slip for right knee pain and a February 2005 medical assessment in which the examiner noted bilateral knee pain and what appears to be lower back pain.  

In May 2006, the Veteran reported that he had fallen or tripped in a hole, injuring his right knee and right hip, and that he received treatment while in Iraq.  The Veteran complained of lumbar spine pain and imaging studies revealed a lumbar spine segmentation anomaly but no significant degenerative changes.  However, his VA physician diagnosed him with degenerative disc disease of the lumbar spine.  

A November 208 VA examination report reflects that the Veteran reported that he fell into a hole in Iraq and injured his back, right hip, and right knee, and that he had pain in his back that radiated through his hip and down his leg.  An associated imaging study revealed moderate degenerative disc space narrowing at L3-4 and L5-S1.  The examiner diagnosed the Veteran with lumbar spine degenerative disc disease, but did not provide a medical or nexus opinion concerning the Veteran's diagnosed condition. 

The Veteran was afforded a VA examination in September 2011.  The examiner noted that the Veteran reported twisting his back after stepping in a hole, but that he was not treated for a back injury at the time.  The examiner noted the Veteran was diagnosed with lumbar degenerative disc disease which had progressed slightly since his last examination in 2008.  After examining the Veteran and reviewing the Veteran's claims file, the examiner opined that the Veteran's lumbar spine degenerative disc disease was at least as likely as not caused by or the result of military service and/or incurred in or caused by the claimed in-service injury, event, or illness, noting that the Veteran gave a history of falling in a hole during deployment, having to walk on uneven ground, and carrying heavy back packs.  

The Board notes that in a November 2011 addendum opinion, the examiner opined that the Veteran's right knee degenerative joint disease was less likely as not caused by or a result of his lumbar spine degenerative disc disease, finding that the right knee degenerative joint disease was not related to the lumbar spine degenerative disc disease due to the fact that the Veteran did not have a change in leg length related to the spine.  

The RO denied the Veteran's claim of service connection for lumbar spine degenerative disc disease on this opinion.  However, the Board notes that the addendum opinion goes to whether the Veteran's right knee degenerative joint disease is caused by or due to his lumbar spine degenerative disc disease, not vice versa, and does not provide a basis for denial of service connection for lumbar spine degenerative disc disease on a direct or secondary basis. 

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran suffered a back injury in service.  The Veteran has provided credible and consistent lay statements and testimony describing the history of the injury, in that he fell into a hole and twisted or injured his back, and the Veteran has a current diagnosis of lumbar spine degenerative disc disease.

Furthermore, the September 2011 VA examiner opined that the Veteran's diagnosed lumbar spine degenerative disc disease was caused by or related to service, due to his injury and/or the rigors of service.  The Board finds the VA examiner's opinion is probative in this case, as the opinion was based on an in-person examination, a review of the medical history, and the examiner's medical expertise.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for currently diagnosed lumbar spine degenerative disc disease is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Right hip

The Veteran contends that service connection is warranted for right hip degenerative joint disease.  Specifically, he states that while on active duty in Iraq, a mortar hit and he fell into a hole with his gear on top of him.  Alternatively, he also states that the physical rigors of service caused him to develop hip problems. 

The Veteran testified at his Board hearing that approximately 45 minutes after falling into the hole, he sought treatment for his injuries.  He states that an x-ray was taken and he was treated for his knee and his hip.  

The Veteran's service treatment records from this time are incomplete, and the RO has made a formal finding of unavailability.  Associated with the claims file is an April 2004 sick slip for right knee pain and a February 2005 medical assessment in which the examiner noted bilateral knee pain and what appears to be lower back pain.  

In May 2006, the Veteran reported that he had fallen or tripped in a hole, injuring his right knee and right hip, and that he received treatment while in Iraq.  The Veteran complained of right knee, right hip, and lumbar spine pain and imaging studies revealed right hip minimal degenerative changes.  His VA physician diagnosed him with degenerative joint disease of the right hip.  

A November 208 VA examination report reflects that the Veteran reported that he fell into a hole in Iraq and injured his back, right hip, and right knee, and that he had pain in his back that radiated through his hip and down his leg.  An associated imaging study of the right hip revealed mild degenerative narrowing of the superior lateral aspect of the hip joint space.  The examiner diagnosed the Veteran with right hip degenerative joint disease, but did not provide a medical or nexus opinion concerning the Veteran's diagnosed condition. 

The Veteran was afforded a VA examination in September 2011.  The examiner noted that the Veteran reported injuring his right hip after stepping into a hole and that he was treated with pain medications and returned to duty.  The examiner noted that the Veteran had been diagnosed with right hip degenerative joint disease in 2006.  After examining the Veteran and reviewing the Veteran's claims file, the examiner opined that the Veteran's right hip degenerative joint disease was at least as likely as not caused by or the result of military service and/or incurred in or caused by the claimed in-service injury, event, or illness, noting that the Veteran gave a history of falling in a hole during deployment, having to walk on uneven ground, and carrying heavy back packs.  

The Board notes that in a November 2011 addendum opinion, the examiner opined that the Veteran's right knee degenerative joint disease was less likely as not caused by or a result of his right hip degenerative joint disease, finding that the right knee degenerative joint disease was not related to the right hip degenerative joint disease due to the fact that the Veteran did not have a change in leg length related to the hip.  

The RO denied the Veteran's claim of service connection for right hip degenerative joint disease on this opinion.  However, the Board notes that the opinion goes to whether the Veteran's right knee degenerative joint disease is caused by or due to his right hip degenerative joint disease, not vice versa, and does not provide a basis for denial of service connection for right hip degenerative joint disease on a direct or secondary basis. 

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran suffered a hip injury in service.  The Veteran has provided credible and consistent lay statements and testimony describing the history of the injury, in that he fell into a hole and injured his hip.  The Veteran has a current diagnosis of right degenerative joint disease.

Furthermore, the September 2011 VA examiner opined that the Veteran's diagnosed right hip degenerative joint disease was caused by or related to service, due to his injury and/or the rigors of service.  The Board finds the VA examiner's opinion is probative in this case, as the opinion was based on an in-person examination, a review of the medical history, and the examiner's medical expertise.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for currently diagnosed right degenerative joint disease is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for lumbar spine degenerative disc disease is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for right hip degenerative joint disease is granted.

Service connection for lumbar spine degenerative disc disease is granted.

Service connection for right hip degenerative joint disease is granted.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


